UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7418


CEDRIC DAVIS,

                Petitioner – Appellant,

          v.

WARDEN ANTHONY PADULA, Lee Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Timothy M. Cain, District Judge.
(5:11-cv-02256-TMC)


Submitted:   December 19, 2012            Decided:   December 26, 2012


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cedric Davis, Appellant Pro Se. James Anthony Mabry, Assistant
Attorney General, Donald John Zelenka, Senior Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cedric    Davis    seeks     to    appeal     the     district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                The

order is not appealable unless a circuit justice or judge issues

a   certificate         of    appealability.           28   U.S.C.    § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the     merits,   a   prisoner      satisfies       this   standard    by

demonstrating         that     reasonable       jurists     would     find    that     the

district       court’s       assessment   of     the    constitutional        claims   is

debatable      or     wrong.      Slack   v.      McDaniel,    529     U.S.     473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Davis has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3